         Case 7:19-cr-00497-NSR Document 220 Filed 03/19/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

----------------------------------X
UNITED STATES OF AMERICA,

        -against-                                              AFFIRMATION OF SERVICE


NACHMAN HELBRANS,                                              19 Cr. 497-05 (NSR)

                           Defendant.
----------------------------------X

STATE OF CONNECTICUT                    )
COUNTY OF FAIRFIELD                     ) ss.:

        Bruce D. Koffsky, Esq., an attorney duly admitted to practice before the Courts of the State

of New York and in the United States District Court, Southern District of New York, affirms the

following under penalty of perjury.

        On March 19, 2021 I mailed to Nachman Helbrans a copy of the annexed Court Order

dated and filed March 18, 2021 which Order denied the application of pro se defendants Matityau

Moshe Malka and Mordechay Malka to have the Court consider any pro se application filed by a

single defendant to apply as if filed jointly by all defendants in the aforetitled case.

        The order was mailed by first class US mail addressed to:

        Nachman Helbrans
        No. 254427
        Westchester County Jail
        PO Box 10
        Valhalla, New York 10595

Affirmed in Stamford, Connecticut
March 19, 2021
                                                               /s/ Bruce D. Koffsky
                                                               Bruce D. Koffsky
                                                               Standby Counsel for Defendant
                                                               Nachman Helbrans
